Title: From James Madison to William Johnson, 6 May 1825
From: Madison, James
To: Johnson, William


        
          Dr. Sir
          Montpr. May 6th. 1825
        
        I recd. a few days ago from Richmond thro’ Mr. Stephenson, the copy of your “Life of Majr. Gen: Greene &c.” for which I perceive that I am indebted to your friendly politeness.
        I had previously availed myself of an opportunity of glancing over the Work; and hope, late in the day as it is with me, that I may be able to do it more justice by a more adequate perusal.
        The mass of information which it has brought into view, more especially with respect to the great Southern Section of the Revolutionary war, must be acceptable to all who justly appreciate the signal importance of its

operations, and the splendid career of the Patriotic Hero who conducted them: whilst a rich contribution is made by the work to the funds of the General Historian of the Revolutionary Period.
        If errors of any sort have found their way into its pages, and be made to appear, your Preface, which anticipates the possibility of them, pledges only, what would be ensured by your love of truth, that they will be turned to the proper account of improving the text of a future Edition. I pray you, Sir, to accept with the thanks I owe you, assurances of my high respect and friendly wishes
        
          J. M.
        
      